NO. 12-18-00120-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE INTEREST OF                                           §   APPEAL FROM THE 273RD

 D.B.B., M.J.B., AND M.B.B.,                                  §   JUDICIAL DISTRICT COURT

 CHILDREN                                                     §   SHELBY COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b). A.B.
perfected her appeal on May 11, 2018. The clerk’s record was filed on June 18, 2018, and A.B.’s
brief was due on or before September 13. On September 25, the Clerk of this Court notified A.B.
that her brief was past due and no motion for extension of time had been filed. The notice warned
that the appeal may be dismissed for want of prosecution if a motion for extension of time,
containing a reasonable explanation for the failure to timely file a brief and showing that Appellee
has not suffered material injury thereby, was not received by October 5. See Tex. R. App. P.
38.8(a)(1).
         The deadline has passed and A.B. has failed to file a proper motion for extension of time
or an appellant’s brief and has not otherwise respond to this Court’s September 25 notice.
Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),
42.3(b).
Opinion delivered October 17, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 17, 2018


                                         NO. 12-18-00120-CV


               IN THE INTEREST OF D.B.B., M.J.B., AND M.B.B., CHILDREN



                                Appeal from the 273rd District Court
                          of Shelby County, Texas (Tr.Ct.No. 12D27308)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.